DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Amendments/Arguments 
Claims 1, 6-7, 13-14 and 16 are pending.  Claim 1 is amended. Claim 16 was withdrawn. 
Applicant's amendments and arguments filed 10/14/2022 with respect to the rejection of present claims under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 6,941,975; “Wilson”) have been fully considered, but are moot in view of new grounds of rejection based on newly discovered reference Werth (US 2004/0058113). 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werth (US 2004/0058113).
Regarding claim 1, Werth teaches a multi-layer tube comprising (para [0017]-[0022]): 
- an inner layer comprising a thermoplastic material (para [0018], the inner layer of thermoplastic material); 
- an intermediate layer (para [0018], the intermediate polyolefin layer) consisting of high-density polyethylene (pars [0109], Werth teaches for the intermediate polyolefin layer, advantageously, high density polyethylene is used; it should be noted that Werth does not teach or suggest the inclusion of any other resin/polymer must be blended with the HDPE for the intermediate layer, and thus, is considered as meeting the claimed limitation of being a layer consisting of high density polyethylene), wherein the inner layer is directly bonded to the intermediate layer (para [0018]-[0020], the tie layer is optional, not required); and 
- an outer layer comprising a thermoplastic material (para [0022], the outer layer of thermoplastic material), wherein the outer layer is directly bonded to the intermediate layer (para [0020]-[0022], the tie layer is optional, not required). 
The multi-layer tube of Werth reads on all the limitations of the instantly claimed multi-layer tube of claim 1. 
Regarding claim 6, Werth teaches the suitable thermoplastic material for its inner layer include thermoplastic elastomer (para [0025]). 
Regarding claim 13, Werth teaches the suitable thermoplastic material for its outer layer include thermoplastic elastomer (para [0025]). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Werth as applied to claims 1, 6 and 13 above, in view of Wilson (US 6,941,975).
The limitations of claims 1, 6 and 13 are taught by Werth as discussed above. 
Regarding claim 7, Werth teaches a multi-layer tube includes an inner layer of thermoplastic elastomer (para [0018]), but Werth does not specifically teach an inner layer of thermoplastic vulcanizate, as instantly claimed. 
In the same field of multi-layer tube, Wilson teaches a multi-layer tube having high resistance to permeation and high flexibility that includes an inner layer (core layer 12) of which suitable materials includes thermoplastic elastomer, thermoplastic vulcanizate (col. 2, lines 52-67, col. 3, lines 1-5). 
It would have been obvious to one of ordinary skill in the art to modify the multi-layer tube of Werth, to select suitable thermoplastic material for its inner layer, such as thermoplastic vulcanizate as taught by Wilson (col. 2, lines 52-67, col. 3, lines 1-5), to provide a multi-layer tube with high resistance to permeation and high flexibility as taught by Wilson.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 14, Werth teaches a multi-layer tube includes an outer layer of thermoplastic elastomer (para [0022]), but Werth does not specifically teach an outer layer of thermoplastic vulcanizate, as instantly claimed. 
In the same field of multi-layer tube, Wilson teaches a multi-layer tube having high resistance to permeation and high flexibility that includes an outer layer (the cover layer 24) of which suitable materials includes thermoplastic elastomer, thermoplastic vulcanizate (col. 3, lines 50-58). 
It would have been obvious to one of ordinary skill in the art to modify the multi-layer tube of Werth, to select suitable thermoplastic material for its outer layer, such as thermoplastic vulcanizate as taught by Wilson (col. 2, lines 52-67, col. 3, lines 50-58), to provide a multi-layer tube with high resistance to permeation and high flexibility as taught by Wilson.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782